*797MEMORANDUM**
Claudia Torres-Torres, a native and citizen of Columbia, petitions for review of the Board of Immigration Appeals’ summary affirmance without opinion under 8 C.F.R. § 3.1(e)(4), of an Immigration Judge’s denial of her application for cancellation of removal and adjustment of status. Torress-Torress’ sole contention on appeal is that she was denied due process because the BIA’s summary affirmance procedure was so deficient as to deny her due process. Torress-Torress’ assertion is foreclosed by this court’s decision in Carriche v. Ashcroft, 350 F.3d 845 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.